                                                                rn.c")
                                                       U.S.DlSlf:iCTCOi:SI
                                                           SAVANNAH OIV.
          IN THE tJNITED    STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA 2015^1^0 17 PM 3-3^
                        SAVANNAH DIVISION

                                                      CLERK
KELPHIE K. LUNDY,                                          SO.DIST. OF GA.   ■

     Plaintiff,

V.                                       CASE NO. CV418-149


CITY OF GUYTON, GEORGIA, a
Municipal Corporation;
JEFFREY LARISCY,
Individually and in his
capacity as Mayor; LAUREE
MORRIS, Individually and in
her capacity as City Clerk
and interim City Manager;
STEPHEN COLLINS,
Individually and in his
capacity as City Council
Member;


     Defendants.




                             ORDER


     Before   the   Court   is   Defendants   the   City   of   Guyton,

Georgia (the "City"), Jeffrey Lariscy, individually and in

his official capacity as Mayor, Lauree Morris, individually

and in her capacity as City Clerk and Interim City Manager,

and Stephen Collins', individually and in his capacity as

City Council Member, Motion for Summary Judgment. (Doc. 24.)

For the following reasons.        Defendants' Motion for Summary

Judgment (Doc. 24} is GRANTED.
